CaSe 8-19-70693 DOC 1 Filed 01/28/19 Entered 01/28/19 13258228

Fil| in this information to identify your case.'

 

United States Bankruptcy Court for the:

Eiz»aiSTEF<N DlsTR:cr QF NEW YORK_ _ _ ,

 

 

Chapter 11

` Case number (ifmowni

i Ei check if this an
amended ming

Officia| Form 201
Vo|untary Petition for Non-lndividuals Fi|ing for Bankruptcy 4116

|f more space is needed, attach a separate sheet to this form. On the top of any additional pagesl write the debtor's name and case number (if known).
For more information, a separate document, ln$tructions for Bankruptcy Forms for Non-lndividuals, is available.

1. Debtor's name Lazer Combat, LLC.

 

 

2. A|| other names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor`s federal
Emp|oyer |dentification XX-XXXXXXX
Number (E|N)

4. Debtor's address Principa| place of business Mailing address, if different from principal place of
business

4505 Commack Road
Deer Park, NY 11729

 

Number. Street. Ciry. State & zlP code ` _"` P_O. Box, Number, Screet. city. erate & er oon
Suffolk Location of principal assets, if different from principal
Co[ir§fj j __ j ' j place of business

4505 Commack Road Deer Park, _l§lY 1_1_7_?9
Number, Street, City, State & Z|P Code

 

5. Debtor's website (URL} _ 7 ,, _ _

 

6' Type °f debtor l Corporation (including Limited Liability company (l_l_c) and Limited Liabmty Partnership (LLP))
l:l Partnership (exc|uding LLP)
l:l Other. Specify:

 

Oft`lcial Form 201 Vo|untary Petition for Non-|ndividuais Filing for Banl¢ruptcy page 1

CaSe 8-19-70693 DOC 1 Filed 01/28/19 Entei’ed 01/28/19 13258228

Debtor Eze_rg,mpat’ |_Lc_ _ _ Case number (i'fimown) ___ _ _

Name

7. Describe debtor's business A. Check one.'
l:l Health Care Business (as defined in 11 U.S.C.§101(27A))

l:l Sing|eAsset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
l:l Rai|road (as defined in 11 U.S.C. § 101(44))

El sroci<broi<er{as defined in 11 u,s.c. § 101(53Ai)

l:l Commodity Broker(as defined in 11 U.S.C. § 101(6))

m C|earing Ban|< (as deHned in 11 U.S.C. § 781(3))

- None of the above

B. Check all that apply
l:l Tax-exempt entity (as described in 26 U.S.C. §501)
l:l |nvestment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §SOa-B)

L__l |nvestment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAlCS (North American industry Classification System) 4-digit code that best describes debtor.
See http:i'i'www.uscourts.gov/four-digit-nationa|-association-naics-codes.
7139

 

8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor riiing? m Chap‘er 7
l:l Chapter 9

. Chapter 11. Check ali that apply:

- Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or affiliates)
are fees than $2,566,050 (amount subject to adjustment on 4/01)'19 and every 3 years after that).

l:l The debtor is a small business debtor as defined i'n 11 U.S.C. § 101{51D). |fthe debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statementl and federal income tax return or if all of these documents do not exist, follow the

procedure in 11 U.S.C. § 1116(1}{8).
A plan is being filed with this petition.

[]|:l

Acceptances of the plan Were solicited prepetition from one or more ctasses of creditors, in
accordance with 11 U.S.C. § 1126(b).

l:l The debtor is required to file periodic reports (for examp|e, 10K and 100) With the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluritary Pei‘ition for Non-Individuals Fi'i'i`ng for Bankru,otcy under Chapter 11
(thcia| Form 201A) with this form.

m The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ru|e 12b-2.
l:l Chapter12

 

 

9. Were prior bankruptcy - NO_
cases filed by or against
the debtor within the last 8 l:l Yes.
years‘?

|f more than 2 cases, attach a

 

 

 

 

separate list_ DiSf\’in j ii n ii _ ___ Wl'ien _ Case number

District j iii When j Case number __ _ _ j j
10. Are any bankruptcy cases . NO

pending or being filed by a

business partner or an l:l Ves.

affiliate of the debtor‘?

List all cases. lf more than 1. . .

attach a separate list Debtor __ _ _ _ Re|at'°nsh'p ,ii, i, . s
District _ 7 When Case number, if known

 

 

Ochial Form 201 Vo|untary Petition for Non-|ndivtdua|s Fi|ing for Bankruptcy page 2

CaSe 8-19-70693 DOC 1 Filed 01/28/19 Entei’ed 01/28/19 13258228

Debtor Lazer§ombat, |_|_C_ Case number (i‘iimown) ___ 7 7 77 7
Name

11. Why is the case filed in Check a.'i that appiy:

this district? _
- Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district

i:i A bankruptcy case concerning debtor‘s affiliate. general partner, or partnership is pending in this district

 

12. Does the debtor own or - NO
have possession of any
real property or personal i:l Yes.
property that needs
immediate affeninF\? Why does the property need immediate attention? (Check ali that appi'y.}

ij lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

What is the hazard? g __ ___ j

i:i lt needs to be physically secured or protected from the weather.

ij lt includes perishable goods or assets that could quickly deteriorate or lose value without attention {for example
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

i:iOther _iii _ __ 7_ 7 f

Where is the property? _ g 77__
Number, Street, City, State & ZlP Code

ls the property insured?
i:i No

|:| Yes, insurance agency

 

Contact name

 

Phone

 

 

-Hstica| and administrative information

13. Debtor's estimation of . Check one.'
available funds

 

- Funds will be available for distribution to unsecured creditorsl

[i After any administrative expenses are paid, no funds wilt be available to unsecured creditors.

 

 

 

 

 

 

14. Eeiiinared number er l 1_49 L'.l 1,000_5,000 Cl 25,001-50,000
°'ed‘*°'$ g 50_99 El 5001-10,000 ill 50,001-100,000

g 100_199 ill 10,001-25,000 El rviere ineniou,ooo
El 200-999

15. Eetimated Aeseis l $0 - $50,000 |I| $1,000,001 - $10 miiiien E| 3500,000,001 - s1 biiiien
g $50‘001 _ $100'000 |I| $10,000,001 - $50 rniiiion ill $1,000,000,001- $10 biiiien
|:] $1007001 _ $5007000 i:i $50,000,001 - $100 million ij $10,000.000,001 - 550 billion
g $500'001 _ $1 milam ij $100.000,001 - $500 miiiien |] Mere inen 550 biiiien

16- Estimated liabilities ill so - $50,000 |Il $1,000,001 - sic miiiien El $50{),000,001 - s1 biiiion
El $50,001 - $100,000 ill $10,000,001 - $50 miiiien |Il $1.000,000,001 - 310 biiiion
l $100,001 - $500,00@ ij $50,000.001 - $100 miiiien |I| $10,000,000,001 - $50 biiiien

II| $100,000‘001 - $500 miiiion lIl Mere then 550 biiiion

Ei $500,001 - $1 million

Ochia| Form 201 Vo|untary Petition for Non-lndividuals Filing for Bankruptcy page 3

CaSe 8-19-70693 DOC 1 Filed 01/28/19 Entei’ed 01/28/19 13258:28

Debtor _|__azer C°mbat,LL_(;_ ___ 77 C@Senumber(i“‘"°“”") ___ __ __ __
Name

- Request for Re|ief, Deciaration, and Signatures

 

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519. and 3571.

17. Dec|aration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11_ United States Code_ specified in this petition.

representative of debtor
l have been authorized to file this petition on behalf of the debtor.

i have examined the information in this petition and have a reasonable belief that the information is trued and correct
l declare under penalty of perjury that the foregoing is true and correct.

ExeCufed On _January 28, 2019

M|V| f DD i' YYYY

X lsi Vyacheslave Milov Vyaches|ave Milov

SignaEEofauthorized represeritBie of debtor Printed name

 

Ti'tie ManagMMember __

 

18. Signature of attorney x 151 Michae| G- MC Auliffe ___ _ _ Dat€ January 281 2019

Signature of attorney for debtor Nli\/l i' UD l YYYY

Michae|G_.M_c Auliffe _ _ _ __ _______
Printed name

 

Firm name

68 South Service Road
Suite 100

 

Melville, 7NY 11747 7 _
Number_ Street. City, State & ZIF’ Code

Contact phone 7§16-927-3413 Email address mgmlaw@Optonline.net

NY

Off`icia| Form 201 Vo|untary Petition for Non-individua|s Filing for Bankruptcy page 4

